DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 17 are objected to because of the following informalities: 
In Claim 1, “a maximum of 1/3rd of a thickness” should read “a maximum of 1/3 of a thickness”.
In Claim 17, the “The sealing tape of claim 14” should read “The method of claim 14”.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712 with references to the machine English translation provided herewith) in view of Hirsch et al (CH696182 with references to the machine English translation provided herewith) and Mortellite et al (US Pat. 6214147).
Regarding Claim 1, Hohlfeld teaches a method for producing a sealing tape roll [0001], comprising the steps of:
providing a foam-barrier layer web ([0137]- step a-step b- describing the formation of foam elements 12 and membrane layers 14), which comprises
a plurality of foam strips arranged next to each other in a transverse direction (Figs. 11 and 16- foam strips 12 arranged next to each other in a transverse direction),
wherein a barrier layer is arranged between each pair of adjacent foam strips (Figs. 11 and 16- barrier layers 14 between adjacent foam strips 12; [0137]),
wherein the foam-barrier layer web has a top surface (Fig. 11- top 22), a bottom surface (Fig. 11- bottom 26), and two side surfaces connecting the top surface and the bottom surface together (Fig. 11- sides 16, 18),
wherein a longitudinal direction of the foam-barrier layer web is parallel to the bottom surface of the foam-barrier layer web and transverse to the transverse direction (Fig. 11- longitudinal direction 28 transverse to the transverse direction of joint sealing strip 10);
applying a cover layer to the top surface and/or bottom surface of the foam-barrier layer web to form a coated foam-barrier layer web ([0137]- step c- applying projections 40 on panel 52);
arranging the cover layer in the longitudinal direction in an area of at least two foam strips and a certain distance away from each barrier layer adjacent to these two foam strips, thus forming subsections of the cover layer such that a subsection of the cover layer at least partially covers at least two adjacent foam strips (Figs. 11 and 17- projections 40 at least partially covers at least two adjacent strips 12); and
forming a sealing tape roll [0137] by:
(i) winding up the coated foam-barrier layer web around a rotational axis into a sealing tape roll (Fig. 19; [0137]- step d- the panel rolled into a roll 42); or
(ii) winding up the coated foam-barrier layer web around a rotational axis into an intermediate roll and parting the intermediate roll at one or more points in an axial direction to produce a plurality of sealing tape rolls, which are narrower than the intermediate roll (Fig. 20- separating roll 42 into disks 54).

Hohlfeld does not appear to explicitly teach parting the cover layer in the longitudinal direction in an area of at least two foam strips and a certain distance away from each barrier layer adjacent to these two foam strips, thus forming subsections of the cover layer, wherein a subsection of the cover layer at least partially covers at least two adjacent foam strips, wherein parting of the cover layer comprises introducing at least one cut into the cover layer, wherein the at least one cut is introduced only into the cover layer, or the at least one cut is introduced into the cover layer and penetrates into the associated foam strip, wherein the depth of the at least one cut in the foam strip is a maximum of 1/3 of a thickness of the foam strip between the top surface and the bottom surface of the foam-barrier layer web.
Hirsch teaches an alternative method of forming a multilayer strip-shaped part [0001] wherein the at least one cut is introduced only into the cover layer, or the at least one cut is introduced into the cover layer and penetrates into the associated foam strip, wherein the depth of the at least one cut in the foam strip is a maximum of 1/3 of a thickness of the foam strip between the top surface and the bottom surface of the foam- barrier layer web [0027] in order to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include a cut introduced only into the cover layer as taught by Hirsch with reasonable expectation of success to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].

Hohlfeld teaches forming individual sealing tape rolls by parting the coated foam barrier layer after said foam barrier layer is wound into the sealing roll (Fig. 20- separating roll 42 into disks 54).  However, Hohlfeld and Hirsch do not appear to explicitly teach parting the coated foam-barrier layer web in the longitudinal direction to form foam- barrier layer strips and subsequently winding up the foam-barrier layer strips around a rotational axis into individual sealing tape rolls.  
Mortellite teaches an alternative method of forming a multilayered polymer tape (Abstract) wherein the strips are split by blades before winding, and then winding said split strips onto a winder (Col. 9, Lines 47-49) in order to form individual rolls (Col. 9, Lines 47-49).  
	However, there are a finite number of ways to form the sealing tape rolls – either parting before or after the winding. The choice of when to part is a selection that is obvious to one of ordinary skill in the art absent unexpected results or criticality presented by the applicant. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hohlfeld and Hirsch to include parting the coated foam-barrier layer web in the longitudinal direction to form foam- barrier layer strips and subsequently winding up the foam-barrier layer strips around a rotational axis into individual sealing tape rolls as taught by Mortellite with reasonable expectation of success to form individual rolls (Col. 9, Lines 47-49). 
Additionally, changing the order of the steps is obvious to one of ordinary skill in the art absent criticality demonstrated by applicant.  MPEP 2114.04. 

Regarding Claim 2, Hohlfeld further teaches parting of the cover layer in the longitudinal direction is executed in an area of each foam strip of the plurality of foam strips ([0137]- step e- separating roll 42 into disks 54; each disk has at least one membrane layer and at least one projection).

Regarding Claim 4, Hohlfeld further teaches the subsections of the cover layer form strips which are arranged next to each other in the transverse direction and are parallel to each other in the longitudinal direction (Fig. 17- projections 40 form strips which are arranged next to each other in the transverse direction and are parallel to each other in the longitudinal direction).

Regarding Claim 5, Hohlfeld further teaches the foam-barrier layer web comprises a plurality of barrier layers (Fig. 11- plurality of barrier layers 14), and a subsection of the cover layer at least partially covers at least three adjacent foam strips (Fig. 11- showing projection 40 at least partially covering at least 3 adjacent foam strips 12).

Regarding Claim 8, Hirsch further teaches parting of the cover layer comprises removing certain areas of the cover layer between the subsections of the cover layer to be formed [0027]; [0036].

Regarding Claim 9, Hirsch further teaches the step of removing certain areas of the cover layer comprises milling-away the cover layer, or cutting and removing certain areas of the cover layer [0036].

Regarding Claim 10, Hohlfeld further teaches bonding the cover layer to the foam strips of the foam-barrier layer web before parting the cover layer ([0137]- step c- application and gluing projections 40 onto panel 52 before step e of separating the roll).

Regarding Claim 11, Hohlfeld further teaches the cover layer is bonded to the foam strips of the foam-barrier layer web (Fig. 11- projection 40 contacting foam elements 12), the cover layer is also bonded to the at least one barrier layer (Fig. 11- projection 40 contacting membrane layers 14).

Regarding Claim 12, Hohlfeld further teaches bonding of at least one subsection of the cover layer to the at least one barrier layer which is arranged in an area of the subsection ([0137]- step c- projections 40 adhered to panel 25).

Regarding Claim 13, Hohlfeld further teaches the at least one barrier layer extends from the top surface to the bottom surface through the entire foam-barrier layer web (Fig. 11- barrier layer 14 extends from top 22 to bottom 26).

Regarding Claim 14, Hohlfeld further teaches the cover layer is made of a film-like material or an adhesive, in particular a film web, a film strip, an adhesive tape strip, or an adhesive-like fluid medium ([0137]- step c- projections 40 are glued onto panel 52).

Regarding Claim 17, Hohlfeld further teaches the cover layer is made of a film web ([0094]- projection 40 is made from a foam web), or a film strip ([0094]- projection 40 is a foam strip), or an adhesive tape strip ([0137]- step c- projections 40 are glued onto panel 52), or an adhesive-like fluid medium ([0137]- step c- projections 40 are glued onto panel 52).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712, cited in IDS, with references to the machine English translation provided herewith) in view of Hirsch et al (CH696182 with references to the machine English translation provided herewith), Mortellite et al (US Pat. 6214147), and Nauck et al (EP2423396, cited in IDS, with references to the machine English translation provided herewith).
Regarding Claim 3, Hohlfeld, Hirsch, and Mortellite do not appear to explicitly teach parting of the cover layer is executed in a middle area of the associated foam strip.
Nauck teaches an alternate method of forming a sealing strip [0001] wherein the parting of the cover layer (cover layer 10) is executed in a middle area of the associated foam strip (Fig. 9) in order to enable the foam strip to be doubled [0051] which achieves a higher vapor barrier effect [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hohlfeld, Hirsch, and Mortellite to include parting of the cover layer is executed in a middle area of the associated foam strip as taught by Nauck with reasonable expectation of success to enable the foam strip to be doubled [0051] which achieves a higher vapor barrier effect [0017].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712, cited in IDS, with references to the machine English translation provided herewith) in view of Deiss (PGPub 2019/0070842 with priority to September 1, 2017).
Regarding Claim 9, Hohlfeld does not appear to explicitly teach removing certain areas of the cover layer comprises melting the cover layer.
Deiss teaches an alternative method of forming sealing tape (Abstract) wherein the skin of the foam web can be partially melted [0052] in order to form a barrier layer [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include melting the cover layer as taught by Deiss with reasonable expectation of success to form a barrier layer [0052].

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Applicant argues Hirsch is not applicable to the production of a sealing tape roll.
In response to applicant's argument that Hirsch is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, a sealing tape is a multilayered composite and thus, the principles of Hirsch are applicable to the sealing tape of Hohlfeld.

Applicant further argues that Nauck cuts completely through the foam and teaches not to cut the cover layer.
Examiner notes Hirsch is relied upon to teach cutting only 1/3 into the foam layer.  Examiner further notes that Nauck has 2 cover layers (Fig. 9- cover layers 9, 10) and notes only cover layer 10 is cut while cover layer 9 remains intact.

Applicant further argues one would not be motivated to partially melt the skin of the foam web to form a barrier layer.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, melting the skin of the foam web removes some of the material and forms a protective barrier thus there is a motivation to combine references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        9/2/22
/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748